OPINION — AG — A CORPORATE ENTITY THAT CONTRACTS WITH FRANCHISED AND LICENSED DEALERS IN OKLAHOMA TO SUPPLY AUTOMOBILES FOR RESALE THROUGH "BROKERS" HOLDING CONTRACTS WITH THE CORPORATE ENTITY WHO CONTRACTS BUYERS FOR THE AUTOMOBILES IS SUBJECT TO THE LICENSING PROVISIONS OF 47 Ohio St. 1978 Supp., 561 [47-561] ET SEQ., AS A "MOTOR VEHICLE SALESMAN" BUT NOT AS A "MOTOR VEHICLE DEALER". IT IS FURTHER THE OPINION OF THE ATTORNEY GENERAL THAT "BROKER" IS SUBJECT TO THE LICENSING PROVISIONS OF 47 Ohio St. 1978 Supp., 561 [47-561] ET SEQ. AS A "MOTOR VEHICLE SALESMAN". (JEFFERY L. WEEKS)